FILE COPY



   Roger L. LottAppellant/s                                                         /s




                               Fourth Court of Appeals
                                      San Antonio, Texas
                                           January 13, 2014

                                         No. 04-13-00531-CV

                                           Roger L. LOTT,
                                              Appellant

                                                   v.

                                             First BANK,
                                               Appellee

                     From the County Court At Law No. 10, Bexar County, Texas
                                      Trial Court No. 372518
                           Honorable David J. Rodriguez, Judge Presiding


                                            ORDER

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

       Appellant, Roger L. Lott, filed his “Amended Briefing” on January 8, 2014. The brief
does not comply with the requirements of the Texas Rules of Appellate Procedure in the
following respects:

           (1) the brief does not contain a table of contents, TEX. R. APP. P. 38.1(b);
           (2) the brief does not contain an index of authorities, TEX. R. APP. P. 38.1(c);
           (3) the brief does not include a statement of the nature of the case and the course of the
           proceedings, supported by references to the record, TEX. R. APP. P. 38.1(d);
           (4) the brief does not state concisely all issues or points presented for review, TEX. R.
           APP. P. 38.1(f);
           (5) the brief does not contain a statement of facts supported by references to the record,
           TEX. R. APP. P. 38.1(g);
           (6) the brief does not contain a summary of the argument, TEX. R. APP. P. 38.1(h);
           (7) the brief does not include a clear and concise argument for the contentions made with
           appropriate citations to authorities and to the record, TEX. R. APP. P. 38.1(i);
           (8) the brief does not include an appendix containing the items specified in Rule 38.1(k),
           TEX. R. APP. P. 38.1(k); and
                                                                                         FILE COPY

       (9) the brief does not contain a certificate of service, as required by Rule 9.5,
       acknowledging that appellant served a copy of the document on all parties to the
       proceeding. TEX. R. APP. P. 9.5(a),(d),(e).

Appellant is advised that as a pro se litigant, he must comply with all applicable procedural rules,
and is held to the same standards as a licensed attorney. Paselk v. Rabun, 293 S.W.3d 600, 611
(Tex. App.—Texarkana 2009, pet. denied); Sweed v. City of El Paso, 346 S.W.3d 679, 680 (Tex.
App.—El Paso 2009, pet. denied). A pro se litigant is required to properly present his case on
appeal. Sweed, 346 S.W.3d at 680.

        Although only substantial compliance with Rule 38 is required, this court may order a
party to amend, supplement, or redraw a brief if it flagrantly violates rule 38.1. See TEX. R. APP.
P. 38.9(a). The court has determined that the brief defects described above constitute flagrant
violations of Rule 38.1.

        Accordingly, we order Roger L. Lott to file a redrawn brief by January 28, 2014. If the
redrawn brief does not comply with this order and correct the deficiencies listed above, we “may
strike the brief, prohibit [appellant] from filing another, and proceed as if [appellant] had failed
to file a brief.” See TEX. R. APP. P. 38.9(a); see also id. R. 38.8(a) (authorizing this court to
dismiss appeal if appellant fails to timely file brief).
                                                         lec

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court